Citation Nr: 1812793	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.


FINDINGS OF FACT

1.  VA examination reports and VA treatment records confirm a current diagnosis of tinnitus.

2.  The Veteran's DD Form 214 and service personnel records confirm the Veteran served as an Infantry Indirect Fire Crewman in combat in the Republic of Vietnam.  The Veteran's competent and credible lay statements of record describe his exposures to noise during combat.

3.  The Veteran's competent and credible lay statements and testimony describe experiencing ringing in his ears since his combat service.  The February 2006 and January 2013 VA examiners opined the Veteran's current tinnitus is not related to his service.  The Board finds there is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


